UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-57818 AUGME TECHNOLOGIES,INC. (Exact name of registrant as specified in its charter) DELAWARE 20-0122076 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 350 7th AVENUE, 2nd FLOOR NEW YORK, NY 10001 (Address of principal executive offices) (Zip Code) (855) 423-5433 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files).Yes[X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer,” and “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes []No [X] As of January7, 2013 the issuer has 116,020,847 shares of common stock, par value $.0001, issued and outstanding. TABLE OF CONTENTS PARTI FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of November 30, 2012 (unaudited) and February29, 2012 1 Consolidated Statements of Operations for the three months ended November 30, 2012 and 2011 (unaudited) 2 Consolidated Statements of Operations for the nine months ended November 30, 2012 and 2011 (unaudited) 3 Consolidated Statement of Stockholders’ Equity for the nine months ended November 30, 2012 (unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended November 30, 2012 and 2011 (unaudited) 5 Condensed Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PARTII OTHER INFORMATION 34 Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 6. Exhibits 35 SIGNATURES -i- Table of Contents AUGME TECHNOLOGIES,INC. CONSOLIDATED BALANCE SHEETS November 30, February29, (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Intangible assets held for sale - Total current assets Property and equipment, net Goodwill Intangible assets,net Deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Deferred revenue Short-term debt - Acquisition related contingent consideration Total current liabilities LONG TERM LIABILITIES: Accrued liabilities TOTAL LIABILITIES Commitments and contingencies (Note 7) STOCKHOLDERS’ EQUITY: Common stock, $.0001 par value; 250,000,000 shares authorized; 116,054,565 and 94,434,817 shares issued and outstanding,respectively Additional paid-in capital Accumulated deficit (87,362,012 ) (72,533,071 ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the consolidated financial statements. -1- Table of Contents AUGME TECHNOLOGIES,INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) ThreeMonthsEnded November 30, November 30, REVENUE $ $ COSTOF REVENUES OPERATING EXPENSES: Sales and marketing Technology and development General and administrative Depreciation and amortization Impairment of long-lived identified intangibles and decline in fair value of long-term investment - Total operating expenses LOSS FROM OPERATIONS (12,267,664 ) (10,412,632 ) OTHER INCOME (EXPENSE): Interest income (expense), net (39,856 ) Acquisition related contingent consideration (966,750 ) NET LOSS $ ) $ ) BASIC AND DILUTED NET LOSS PER SHARE (0.05 ) (0.13 ) WEIGHTED AVERAGE SHARES OUTSTANDING Basic and diluted See accompanying notes to the consolidated financial statements. -2- Table of Contents AUGME TECHNOLOGIES,INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) NineMonthsEnded November 30, November 30, REVENUE $ $ COSTOF REVENUES OPERATING EXPENSES: Sales and marketing Technology and development General and administrative Depreciation and amortization Impairment of long-lived identified intangibles and decline in fair value of long-term investment - Total operating expenses LOSS FROM OPERATIONS (26,991,684 ) (20,453,155 ) OTHER INCOME (EXPENSE): Interest income (expense), net (36,987 ) Acquisition related contingent consideration (966,750 ) NET LOSS $ ) $ ) BASIC AND DILUTED NET LOSS PER SHARE (0.15 ) (0.30 ) WEIGHTED AVERAGE SHARES OUTSTANDING Basic and diluted See accompanying notes to the consolidated financial statements. -3- Table of Contents AUGME TECHNOLOGIES,INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED NOVEMBER 30, 2012 (UNAUDITED) CommonStock Paid-in Accumulated Stockholders’ Shares Amount Capital Deficit Equity Balances, February29, 2012 $ $ $ ) $ Common stock issued for cash for: Stock subscription with warrants, net - Option /Warrant exercise - Common stock issued for: Cashless option exercise 13 (13 ) - - Purchase of intangible assets - Acquisition related contingentconsideration - Advisory services 50 Warrants issued with debt issuance - - - Employee share-based compensation - - - Warrant expense - - - Net loss - - - (14,828,941 ) (14,828,941 ) Balances, November 30, 2012 $ $ $ ) $ See accompanying notes to the consolidated financial statements. -4- Table of Contents AUGME TECHNOLOGIES,INC. CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Nine Months Ended November 30, November 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Bad debt expense Non-cash interest expense - Warrants issued for advisory services - Common stock issued for services - Impairment of long-lived identified intangibles and decline in fair value of long-term investment - Loss on sale or disposal of fixed assets - Stock option and warrant expense Fair value adjustment of acquisition related contingent consideration (12,199,730 ) Changes in operating assets and liabilities: Accounts receivable (2,423,366 ) Prepaid expenses and other current assets (68,368 ) (107,233 ) Deposits (375,509 ) Accounts payable and accrued liabilities Deferred revenue (920,321 ) Long-term liabilities (56,551 ) — NET CASH USED IN OPERATING ACTIVITIES (10,408,628 ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid for purchase of patents (820,139 ) (63,800 ) Cash paid for patent defense costs (2,723,931 ) (1,716,122 ) Cash paid for purchase of assets of businesses, net of cash acquired - (3,967,794 ) Cash paid for acquisition related contingent consideration (3,182,209 ) — Cash paid for long-term investment (200,000 ) — Additions to property and equipment — NET CASH USED IN INVESTING ACTIVITIES (6,926,279 ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds received from the sale of common stock, net Proceeds received from the issuance of short-term debt — Payments on short-term debt (200,000 ) — Proceeds received from the exercise of stock options and warrants NET CASH PROVIDED BY FINANCING ACTIVITIES NET CHANGE IN CASH AND CASH EQUIVALENTS (9,665,292 ) CASH AND CASHEQUIVALENTS, BEGINNING OF PERIOD CASH AND CASHEQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTALCASH FLOW INFORMATION: Cash paid for: Interest expense $ $
